Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art Janko et al. U.S. Publication 2010/0174367 A1 discloses a stent comprising a tube having an outer diameter and a lumen, the tube being formed from an iron alloy containing at least one strong nitride-forming element, the total alloy element content of the iron alloy is less than or equal
to 3 wt. %, and a total content of the strong nitride-forming element is greater than or equal to 0.05wt. %. However, Janko et al. does not expressly disclose nor render obvious wherein the strong nitride-forming element comprises at least one of Ti, Cr, Zr, Nb, V, B, W and Mo. In addition, Janko et al. does not expressly disclose nor render obvious the stent has a microstructure comprising a grain size number greater than or equal to 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774